Citation Nr: 1624612	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript is associated with the record.

The Board notes that the RO has previously adjudicated the issue of entitlement to service connection for scoliosis.  However, considering the Veteran's statements and the medical evidence of record, the instant claim is part and parcel of the previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009 (determining that a different diagnosis raises a new claim may have the long-term consequence of limiting a claimant's effective date if benefits are ultimately awarded).  Accordingly, the Board has characterized the issues as reflected on the title page, to include broadening the underlying service connection claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for right ear hearing loss and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 rating decision denied entitlement to service connection for scoliosis and right ear hearing loss; the Veteran did not timely appeal that decision, and new and material evidence was not received within one year of notice of its issuance. 

2.  The additional evidence received more than one year after the April 2008 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for scoliosis and right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for scoliosis and right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for scoliosis and right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran filed claims for service connection for right ear hearing loss and scoliosis in November 2007.  The RO issued a rating decision denying these claims in April 2008.  The RO sent the Veteran a notification letter and a copy of the rating decision later in April 2008; however, it was returned as undeliverable.  In April 2009, the RO sent a notification letter and a copy of the April 2008 rating decision to the Veteran's correct address.  She then submitted a notice of disagreement (NOD) in May 2009.  In June 2009, the RO advised the Veteran that her May 2009 NOD was untimely as to the April 2008 rating decision.  Unfortunately, as she did not appeal the June 2009 decision addressing the timeliness of her NOD, the April 2008 rating decision became final.  See 38 C.F.R. § 19.34.

Evidence received more than one year since the April 2008 rating decision includes a January 2011 spinal x-ray showing mild degenerative disc disease; a September 2012 VA spine examination; a letter from the Veteran's physician dated September 2013 linking her current back disability to service; and lay testimony provided in the April 2016 Board hearing regarding the lumbar spine and right ear hearing loss.

This evidence is new.  In addition, the evidence is material because it relates to an unestablished fact necessary to substantiate the Veteran's claims, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claims.  The evidence is thus sufficient to reopen the service connection claims for scoliosis and right ear hearing loss. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for scoliosis.

New and material evidence has been received to reopen claim of entitlement to service connection for right ear hearing loss.


REMAND

The Veteran's VA medical records suggest that she was reactivated with the Army Reserve from November 2007 through January 2009.  See September 2013 letter from T.C.V., FNP.  This period of service has not been verified, and there are no corresponding treatment records associated with the claims file.  On remand, the AOJ should confirm this period of service and obtain any associated records.

Regarding the back claim, a VA nurse practitioner submitted a letter in September 2013 suggesting a connection between the Veteran's back condition and service.  Specifically, the letter states, "I believe that it is more likely than not that her career on a refueling truck caused a lumbar compression which is today the cause of her daily pain."  This opinion is not adequate, alone, to adjudicate the claim because it is not supported by sufficient rationale.  Moreover, the September 2012 VA examiner did not use the appropriate standard to address diagnosed degenerative joint disease, and additional clarification is needed as to the nature of diagnosed scoliosis.  As such, an addendum opinion is necessary on remand.

Regarding right ear hearing loss, the Board observes that the February 2008 and August 2012 VA examiners did not adequately address the issue of aggravation, as the Veteran's right ear hearing loss was noted at entry to service.  Accordingly, an addendum opinion for this claim is also necessary.

The Board observes that there are no treatment notes from the VA or otherwise during the period prior to 2011.  On remand, the AOJ should obtain all VA treatment records that have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including all records dated prior to January 2011 and since March 2013.

2.  Verify the Veteran's Army Reserve service, and obtain any associated service treatment records.  See September 2013 statement from T.C.V. (indicating Army Reserve service from November 2007 to January 2009).

3.  Then request a medical opinion regarding the etiology of the Veteran's back disability.  No additional examination is necessary, unless the examiner determines otherwise.
Upon review of the claims folder, the examiner should address the following: 

(a)  Is the Veteran's diagnosed scoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b)  If the diagnosed scoliosis is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during her military service, to include as the result of lifting heavy objects daily as a petroleum supply specialist.  In addressing this question, the examiner should review the September 2013 letter from T.V. opining that the Veteran's "career on a refueling truck caused a lumbar compression which is today the cause of her daily pain."  If the answer to the above question is "Yes," please describe the resultant disability.

(c)  If the answer to question (a) is that scoliosis is a congenital or developmental disease or does not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the disability had its clinical onset during active service or is otherwise related to service, to include as the result of lifting heavy objects daily as a petroleum supply specialist and/or the July 2007 notation of back pain.

(d)  Is it at least as likely as not (50 percent or greater probability) that currently diagnosed degenerative joint disease of the back had its onset in or is otherwise related to service, to include as the result of lifting heavy objects daily as a petroleum supply specialist and/or the July 2007 notation of back pain?  In addressing this question, the examiner should review the September 2013 letter from T.V. opining that the Veteran's "career on a refueling truck caused a lumbar compression which is today the cause of her daily pain."  The provider should reference medical treatise literature, if appropriate.

(e) Is it at least as likely as not (50 percent or greater probability) that currently diagnosed degenerative joint disease of the back (1) is proximately due to the Veteran's service-connected bilateral pes planus or (2) is aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's service-connected bilateral pes planus?  

A robust rationale is requested for any opinion rendered.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions. 

If the examiner determines that an opinion is not possible without resorting to speculation, an explanation as to the inability to provide an opinion, identifying precisely what facts could not be determined, is requested. 

4.  Then request a medical opinion regarding the etiology of the Veteran's right ear hearing loss.  No additional examination is necessary, unless the examiner determines otherwise.  The examiner should review all of the pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing right ear hearing loss was aggravated (permanently worsened beyond the normal progress of the disease) during active service.  

If aggravated during service, please also opine on whether current right ear hearing loss is at least as likely as not (50 percent or greater probability) related to the right ear hearing loss in service.

A robust rationale is requested for any opinion rendered.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion. 

If the examiner determines that an opinion is not possible without resorting to speculation, an explanation as to the inability to provide an opinion, identifying precisely what facts could not be determined, is requested.  

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


